                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


SHAMORA LEMON, individually,
as personal representative for the
ESTATE OF LYRIC JOHNSON, and as
parent and guardian of HARMONY
LOFTON, a minor,

       Plaintiff,

     v.                                                  Case No. 19-CV-1384

AURORA HEALTH CARE NORTH INC., et al.,

      Defendants.


                     DECISION AND ORDER ON DEFENDANTS’
                    MOTIONS TO DISMISS AMENDED COMPLAINT


       This lawsuit arises out of the tragic death of plaintiff Shamora Lemon’s two-year-old

daughter, Lyric Johnson. Lemon sues the doctors and hospital that provided medical care to

Lyric under various state and federal laws. Lemon pleads that this Court has subject-matter

jurisdiction over her alleged federal claims (Count IX – violation of 42 U.S.C. § 1395dd, et.

seq., the Emergency Medical Treatment and Active Labor Act (“EMTALA”); Count X –

violation of Title VI of the Civil Rights Act of 1964; and Count XI – violation of 42 U.S.C.

18116, § 1557 of the Patient Protection and Affordable Care Act (“ACA”)) and

supplemental jurisdiction over her state law claims pursuant to 28 U.S.C. § 1367. (Am.

Compl. ¶ 68, Docket # 47.)

       The defendants previously moved to dismiss Lemon’s complaint under Fed. R. Civ.

P. 12(b)(1) and 12(b)(6). Judge Adelman, who was previously assigned this case, granted the

motion, but granted Lemon leave to file an amended pleading addressing the deficiencies


          Case 2:19-cv-01384-NJ Filed 02/23/21 Page 1 of 15 Document 65
identified in the order. (Docket # 46.) Lemon filed an amended complaint (Docket # 47)

and the defendants now renew their motions to dismiss under Rules 12(b)(1) and 12(b)(6)

(Docket # 51, Docket # 54, and Docket # 58).1

        For the reasons below, the motions to dismiss are granted and the amended

complaint is dismissed.

                                           BACKGROUND

        On March 5, 2018, two-year-old Lyric, an African American girl, was taken to the

emergency department at defendant Aurora Health Care North, Inc. by her mother,

Shamora Lemon, who is also African American. (Am. Compl. ¶¶ 1–2, 23.) Lyric was seen

by defendant, Dr. Jeffrey D. Schroeder, who diagnosed her with a viral upper respiratory

infection. (Id. ¶ 23.) At approximately 7:56 a.m. on March 20, 2018, Lyric returned to the

emergency department and was triaged by staff who determined that Lyric’s acuity level for

emergency care was urgent. (Id. ¶ 24.) Lyric was seen by defendant, Dr. Ryan T. Murphy.

(Id.) At approximately 8:01 a.m., Lyric was in pain, was exhibiting pain associated

behaviors, and had a sad expression. (Id. ¶ 25.) Lyric’s temperature was 103.9 degrees

Fahrenheit; she had an elevated, abnormal heartrate of 159 beats per minute; and she had

an elevated, abnormal respiratory rate of 38 breaths per minute. (Id. ¶ 26.) Lemon alleges

that Dr. Murphy either knew or should have known about Lyric’s previous diagnosis of an

acute viral upper respiratory infection. (Id. ¶ 27.)


1
  Defendant Injured Patients and Families Compensation Fund moved to dismiss Lemon’s original complaint
(Docket # 42); however, the Court’s previous Order did not specifically address the Fund’s motion (Docket #
46). Because the amended complaint supersedes the previous complaint and becomes the operative pleading in
the case, Johnson v. Dossey, 515 F.3d 778, 780 (7th Cir. 2008) (“When an amended complaint is filed, the prior
pleading is withdrawn and the amended pleading is controlling.”), the filing of an amended complaint renders
moot any pending motion to dismiss, see Aqua Fin., Inc. v. Harvest King, Inc., No. 07-C-015-C, 2007 WL
5404939, at *1 (W.D. Wis. Mar. 12, 2007) (collecting cases). Thus, Docket # 42 is denied as moot. The Fund
subsequently renewed its motion to dismiss Lemon’s amended complaint. (Docket # 58.)


                                          2
           Case 2:19-cv-01384-NJ Filed 02/23/21 Page 2 of 15 Document 65
       Dr. Murphy examined Lyric, however, relying on an axillary temperature

measurement, he incorrectly found Lyric’s temperature to be 102.1 degrees Fahrenheit. (Id.

¶ 28.) Furthermore, Dr. Murphy allegedly incorrectly charted Lyric’s heart and lung

examinations as normal despite her tachycardia and tachypnea. (Id.) Dr. Murphy noted

Lyric’s overall exam was “benign.” (Id.) At approximately 8:48 a.m., Lyric was given a

large dosage of ibuprofen. (Id. ¶ 29.) At approximately 9:37 a.m., a nasopharyngeal swab

confirmed that Lyric had an influenza B infection. (Id. ¶ 30.)

       By approximately 10:00 a.m., Lyric’s fever still hovered around 103 degrees

Fahrenheit and her heart and respiratory rates remained elevated and abnormal. (Id. ¶ 31.)

Lyric was discharged without any further screening, treatment, or care. (Id. ¶ 32.) Lemon

called the emergency department twice on March 21, 2018 regarding Lyric’s worsening

condition. (Id. ¶ 35.) Lemon alleges that she spoke to Dr. Murphy regarding Lyric’s

difficulty breathing, and even placed the telephone receiver next to Lyric’s mouth so that

Dr. Murphy could listen to her breathe. (Id.) Lemon alleges that Dr. Murphy stated that

there was nothing more or different that he could do to treat Lyric and discouraged Lemon

from bringing Lyric back to the emergency department. (Id.)

       Around 8:45 a.m. the following morning, on March 22, 2018, Lyric presented to the

emergency department in critical condition. (Id. ¶ 36.) Staff performed a respiratory

evaluation of Lyric and noted grunting, tachypnea, shallow breaths, and blood in Lyric’s

mouth. (Id.) Staff noted that Lyric’s capillary refill time was longer than normal at more

than three seconds. (Id.) Lemon alleges that despite these findings, Lyric waited in the

emergency department waiting room from 8:45 a.m. until 9:37 a.m., receiving no care. (Id.)




                                        3
         Case 2:19-cv-01384-NJ Filed 02/23/21 Page 3 of 15 Document 65
       At approximately 9:37 a.m., Lyric was again evaluated by staff, who noted that she

had an elevated and abnormal heartrate and an elevated and critically dangerous respiratory

rate. (Id. ¶ 37.) Lyric was examined by Dr. Schroeder at approximately 9:48 a.m., who

determined that Lyric’s acuity level was “less urgent.” (Id. ¶ 38.) Lemon alleges that for the

next approximately twenty minutes, Lyric was administered various medications that

increase the heartrate and Lyric’s heartrate increased to 204 beats per minute. (Id. ¶ 39.)

Lemon alleges that antibiotics and antiviral medication were ordered for Lyric, but were

never administered. (Id. ¶ 40.)

       A chest x-ray around 10:00 a.m. showed dense consolidation in Lyric’s left mid and

lower lung. (Id. ¶ 42.) Approximately twenty minutes later, staff made three unsuccessful

attempts to insert an IV into Lyric’s left wrist. (Id. ¶ 43.) By 11:00 a.m., no laboratory

studies had been obtained and no antibiotics had been administered to Lyric. (Id. ¶ 44.) At

approximately 11:17 a.m., Dr. Schroeder unsuccessfully attempted to intubate Lyric,

passing the tube into her esophagus and stomach, causing her to vomit and aspirate. (Id. ¶

45.) About ten minutes later, Dr. Schroeder removed the first tube and attempted to insert a

second tube, also unsuccessfully. (Id. ¶ 46.) Lemon alleges that Dr. Schroeder falsely

documented that he successfully inserted a 5.0 mm tube on his first attempt without

complication. (Id. ¶ 47.)

       Following the unsuccessful attempts to intubate Lyric, staff performed bag valve

mask ventilation to help Lyric breathe. (Id. ¶ 48.) Lyric again vomited blood and fluids and

aspirated. (Id. ¶ 50.) Following Dr. Schroeder’s second attempt to intubate Lyric, her

heartrate dropped from 200 beats per minute to 40 beats per minute. (Id. ¶ 51.) An

anesthesiologist called a code blue. (Id.) Lyric was given chest compressions and electrical



                                        4
         Case 2:19-cv-01384-NJ Filed 02/23/21 Page 4 of 15 Document 65
defibrillation. (Id. ¶ 52.) The anesthesiologist removed the second tube placed by Dr.

Schroeder and passed a third 5.0 mm endotracheal tube into Lyric’s trachea to help her

breathe. (Id.) Lyric died at approximately 12:12 p.m. (Id. ¶ 53.)

       Shortly after Lyric’s death, Dr. Schroeder and/or the hospital staff documented that

Lyric died due to trauma. (Id. ¶ 54.) Lemon alleges that a “trauma death” signifies that the

death was caused due to physical injuries of sudden onset by an outside force or event, such

as child abuse or neglect. (Id. ¶ 55.) The Manitowoc County Coroner’s Office was notified

of Lyric’s death; however, Lemon alleges that the circumstances of Lyric’s death did not

meet the statutory requirements necessitating reporting. (Id. ¶¶ 56–57.) That same day, the

Coroner contacted the Two Rivers Police Department to initiate a police investigation

surrounding the circumstances of Lyric’s death. (Id. ¶ 58.) Police officers were dispatched to

the emergency department to conduct an investigation. (Id.)

       Police officers conducted numerous interviews of Lyric’s healthcare providers and

family members. (Id. ¶ 59.) Lemon’s house was searched. (Id. ¶ 59.) Blood cultures obtained

on the day Lyric died showed that Lyric had a streptococcus pneumoniae bacterial

infection. (Id. ¶ 60.) Autopsy revealed that Lyric’s lung infection was present for several

days, including on March 20, 2018, and progressed into a necrotizing, gangrenous

pneumonia as it went undiagnosed and untreated. (Id. ¶ 66.)

                                 STANDARD OF REVIEW

       Lemon brings thirteen causes of action in her amended complaint—three of which

are federal statutory claims. (Docket # 47.) Lemon asserts federal question jurisdiction

under 28 U.S.C. § 1331 for the federal claims and supplemental jurisdiction under 28 U.S.C.

§ 1367 for the state law claims. All defendants move to dismiss Lemon’s complaint pursuant



                                        5
         Case 2:19-cv-01384-NJ Filed 02/23/21 Page 5 of 15 Document 65
to Fed. R. Civ. P. 12(b)(1) and 12(b)(6). They argue that because Lemon fails to state a

claim under federal law, the court lacks subject matter jurisdiction to hear Lemon’s case.

(Docket # 55 at 4–5; Docket # 52 at 2–3.)

       A motion to dismiss under Fed. R. Civ. P. 12(b)(6) challenges the sufficiency of the

complaint on the basis that the plaintiff has failed to state a claim upon which relief can be

granted. A complaint must contain “a short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The Supreme Court has interpreted

this language to require that the plaintiff plead “enough facts to state a claim to relief that is

plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). In Ashcroft v.

Iqbal, the Supreme Court elaborated further on the pleadings standard, explaining that a

“claim has facial plausibility when the plaintiff pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged,”

though this “standard is not akin to a ‘probability requirement.’” 556 U.S. 662, 678 (2009).

The allegations in the complaint “must be enough to raise a right to relief above the

speculative level.” Twombly, 550 U.S. at 555 (internal citation omitted).

       When determining the sufficiency of a complaint, the court should engage in a two-

part analysis. See McCauley v. City of Chicago, 671 F.3d 611, 616 (7th Cir. 2011). First, the

court must “accept the well-pleaded facts in the complaint as true” while separating out

“legal conclusions and conclusory allegations merely reciting the elements of the claim.” Id.

(citing Iqbal, 556 U.S. at 680). Next, “[a]fter excising the allegations not entitled to the

presumption [of truth], [the court must] determine whether the remaining factual allegations

‘plausibly suggest an entitlement to relief.’” Id. (citing Iqbal, 556 U.S. at 681). As explained

in Iqbal, “[d]etermining whether a complaint states a plausible claim for relief will . . . be a



                                         6
          Case 2:19-cv-01384-NJ Filed 02/23/21 Page 6 of 15 Document 65
context-specific task that requires the reviewing court to draw on its judicial experience and

common sense.” 556 U.S. at 679. All factual allegations and any reasonable inferences must

be construed in the light most favorable to the nonmoving party. Price v. Bd. of Educ. of City of

Chicago, 755 F.3d 605, 607 (7th Cir. 2014).

                                         ANALYSIS

       As stated above, Lemon alleges three federal claims (Count IX – violation of

EMTALA, Count X – violation of Title VI, and Count XI – violation of the ACA). The

three federal claims form the basis of this Court’s jurisdiction over the state law claims. The

defendants argue that the amended complaint fails to state a claim under any of the three

federal statutes invoked by Lemon. Because federal jurisdiction hinges on Lemon’s federal

claims, I will address them first.

       1.      Violation of EMTALA

       Lemon alleges that the hospital violated EMTALA when Dr. Murphy and hospital

staff disregarded Lyric’s symptoms and inappropriately screened her. EMTALA prohibits

hospitals from inappropriately transferring or refusing to provide medical care to persons

with emergency medical conditions. 42 U.S.C. §§ 1395dd(a)–(c) (requiring hospitals to

provide medical screening and stabilizing treatment for all patients with emergency medical

conditions). The purpose of the statute is to prevent “patient dumping,” the practice of

refusing to provide emergency medical treatment to patients who are unable to pay, or

transferring them before their emergency conditions are stabilized. See Beller v. Health and

Hosp. Corp. of Marion County, Indiana, 703 F.3d 388, 390 (7th Cir. 2012) (internal citations

omitted). EMTALA provides a private right of action for individuals who sustain personal

harm as result of a hospital’s violation of the statute. See 42 U.S.C. § 1395dd(d)(2)(A).



                                           7
            Case 2:19-cv-01384-NJ Filed 02/23/21 Page 7 of 15 Document 65
       EMTALA imposes two basic obligations on hospitals: First, when an individual

seeks treatment at a hospital emergency room, “the hospital must provide for an appropriate

medical screening examination to determine whether or not an emergency medical

condition exists” and second, if the screening examination reveals the presence of an

emergency medical condition, the hospital must “stabilize” the medical condition before

transferring or discharging the patient. 42 U.S.C. § 1399dd(a)–(b). As Judge Adelman stated

in the previous decision, under EMTALA, an “appropriate medical screening examination”

is not judged by its proficiency in accurately diagnosing the patient’s illness, but rather by

whether it was performed equitably in comparison to other patients with similar symptoms.

Marshall v. East Carroll Parish Hosp. Serv. Dist., 134 F.3d 319, 322 (5th Cir. 1998). EMTALA

is not a malpractice statute; that the treatment provided was ineffective does not violate

EMTALA so long as the patient was screened and stabilized. Lim v. Beloit Health Sys., No.

12-C-0168, 2012 WL 12929553, at *4 (E.D. Wis. Oct. 31, 2012) (collecting cases).

       In dismissing Lemon’s original complaint, Judge Adelman found that while Lemon

alleged that Dr. Murphy did a poor job screening Lyric and failed to recognize the severity

of her illness, the complaint failed to state a claim under EMTALA because it did not allege

that Dr. Murphy provided Lyric with a medical screening that was different or less than

what the hospital would have provided any other patient presenting with such symptoms.

(Docket # 46 at 7.) Judge Adelman further found that because Dr. Murphy did not

determine that Lyric had an emergency condition, the “failure to stabilize” component of

EMTALA was not implicated. (Id.)

       In an attempt to address the deficiencies Judge Adelman identified, Lemon adds the

following allegations to her amended complaint:




                                        8
         Case 2:19-cv-01384-NJ Filed 02/23/21 Page 8 of 15 Document 65
   x   Dr. Murphy and hospital staff “provided screening that was inconsistent and less
       than what the Hospital would have provided to other pediatric patients presenting
       with the same apparent symptoms, in effect dumping LYRIC from the ED without
       further intervening on her behalf.” (Am. Compl. ¶ 142.)

   x   “LYRIC did not receive the same forms of emergency screening that other similarly
       situated pediatric patients would have received, specifically including, but not limited
       to a chest xray, laboratory studies, initiation of sepsis screening protocols, and the
       administration of antiviral and antibiotic medications.” (Am. Compl. ¶ 143.)

   x   “SHAMORA’S lack of private health insurance was a reason why she and LYRIC
       were dumped from the ED without LYRIC receiving an appropriate screening
       examination pursuant to EMTALA, and without LYRIC receiving further treatment
       and care or stabilization of her emergency medical condition prior to her discharge.”
       (Am. Compl. ¶ 144.)

   x   “LYRIC’S inappropriate screening examination on March 20, 2018 had a disparate
       impact on LYRIC such that LYRIC was not treated as other similarly situated
       pediatric patients would have been treated had they presented to the HOSPITAL on
       or around March 20, 2018 with the conditions and symptoms LYRIC presented with
       that morning.” (Am. Compl. ¶ 145.)

Lemon argues that the amended complaint “very specifically alleges” that had other,

similarly situated pediatric patients with the same apparent symptoms as Lyric presented to

Dr. Murphy and the hospital staff on March 20, 2018, they would have been screened

differently than Lyric. (Docket # 61 at 9–10.) Lemon argues that the amended complaint

“alleges a plethora of facts that, if taken as true, establish the Hospital, through the acts of its

agents . . . treated Lyric differently than other similarly situated patients with the same

apparent symptoms.” (Id. at 10.) The defendants argue that the “plethora of facts” alleged in

the amended complaint are nothing more than bald conclusory statements, bereft of factual

enhancement. (Docket # 62 at 5.)

       As the Iqbal Court explained, while Rule 8 does not require “detailed factual

allegations,” it “demands more than an unadorned, the-defendant-unlawfully-harmed-me

accusation.” 556 U.S. at 678. A complaint that merely offers conclusions or formulaic



                                         9
          Case 2:19-cv-01384-NJ Filed 02/23/21 Page 9 of 15 Document 65
recitations of a cause of action’s elements is insufficient, as is a complaint offering “naked

assertions devoid of further factual enhancement.” Id. (quoting Twombly, 550 U.S. at 557).

To survive a motion to dismiss, the complaint must contain sufficient factual matter,

accepted as true, that states a plausible claim to relief. Id. “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. While the plausibility

standard is not akin to a probability requirement, “it asks for more than a sheer possibility

that a defendant has acted unlawfully . . . .Where a complaint pleads facts that are ‘merely

consistent with’ a defendant’s liability, it ‘stops short of the line between possibility and

plausibility of ‘entitlement to relief.’” Id. (quoting Twombly, 550 U.S. at 557).

       Here, rather than address the deficiencies that Judge Adelman identified in the

original complaint, Lemon simply added the language from Judge Adelman’s order to the

allegations in the amended complaint. This is insufficient to correct the deficiency. What

Lemon describes as a “plethora of facts” are nothing more than legal conclusions. Again,

Iqbal requires a complaint to plead facts that state a plausible claim for relief. A plausible

claim is not a sheer possibility that the defendant acted unlawfully. Yet, Lemon’s complaint

speaks in terms of sheer possibility—“Lyric’s inappropriate screening examination on

March 20, 2018 had a disparate impact on Lyric such that Lyric was not treated as other

similarly situated pediatric patients would have been treated had they presented to the Hospital on

or around March 20, 2018 with the conditions and symptoms Lyric presented with that

morning.” (Am. Compl. ¶ 145) (emphasis added). In other words, the amended complaint

alleges that if some hypothetical similarly situated person would have presented to the

emergency department, staff would have treated that person differently. There are no factual



                                        10
         Case 2:19-cv-01384-NJ Filed 02/23/21 Page 10 of 15 Document 65
allegations that hospital staff were treating similarly situated patients differently. Lemon’s

amended complaint still fails to sufficiently plead a claim under EMTALA. Thus, Lemon’s

EMTALA claim is dismissed.

       2.     Violation of Title VI and the ACA

       Lemon also alleges that the hospital refused to treat Lyric because of her lack of

private health insurance (she was insured by Medicaid) and because of her race. (Am.

Compl. ¶¶ 1, 150.) She alleges that because of Lemon and Lyric’s race, the hospital

mischaracterized Lyric’s death as due to trauma and improperly notified the Coroner’s

office. (Id. ¶¶ 151–60, 165–66.) Title VI of the Civil Rights Act of 1964 prohibits

discrimination on the basis of race by programs and activities receiving federal funds, 42

U.S.C. § 2000d, and § 1557 of the ACA, 42 U.S.C. § 18116, prohibits discrimination of the

sorts prohibited under Title VI by health programs receiving federal funds. To state a claim

for damages under these statutes, a plaintiff must plead facts that support a finding of

intentional discrimination. Alexander v. Sandoval, 532 U.S. 275, 280 (2001); see also Khan v.

Midwestern Univ., 147 F. Supp. 3d 718, 720 (N.D. Ill. 2015) (“To state a claim under Title

VI, plaintiffs must allege facts satisfying two elements: (1) that they have been intentionally

discriminated against on the grounds of race; and (2) that defendants are recipients of

federal financial assistance.”). In finding that Lemon’s original complaint failed to state a

claim under either statute, Judge Adelman stated that although “the complaint alleges that

Lyric received woefully inadequate care, nothing in the complaint supports the inference

that such deficiencies were caused by racial discrimination as opposed to sheer negligence.”

(Docket # 46 at 8.) Regarding the complaint’s allegation that the hospital notified the

Coroner’s office, Judge Adelman found that “on the face of it, it does not seem



                                        11
         Case 2:19-cv-01384-NJ Filed 02/23/21 Page 11 of 15 Document 65
extraordinary that a hospital should notify a coroner of a patient’s sudden and at that point

unexplained death.” (Id.)

       Lemon points to paragraphs 142–161 of her amended complaint as allegedly

providing sufficient facts to support the inference that the defendants intentionally

discriminated against Lyric because of her race. (Docket # 61 at 11–12.) The amended

complaint recounts the factual allegations that Judge Adelman previously stated allege

negligence, but adds that “[o]n information and belief,” Lyric’s substandard medical care

was “intentional and premised on the basis of Shamora’s and Lyric’s lack of private

insurance coverage and race.” (Am. Compl. ¶ 150–53.) Beyond Lemon’s conclusory

assertions, however, the amended complaint alleges no facts that plausibly suggest Lyric’s

treatment was motivated by intentional racial discrimination. Again, Iqbal instructs that

allegations of fact are entitled to an assumption of truth—not conclusory allegations. 556

U.S. at 680. Although the distinction between “fact” and “conclusion” is not always crystal

clear, one commentator explained it as follows:

       A conclusory allegation is one that asserts “the final and ultimate conclusion
       which the court is to make in deciding the case for him,” that is, one that
       alleges an element of a claim. Such an allegation is not itself assumed to be
       true, but must be supported by the pleader going a “step further back” and
       alleging the basis from which this conclusion follows.

Edward A. Hartnett, Taming Twombly, Even After Iqbal, 158 U. Pa. L. Rev. 473, 491 (2010)

(internal    citations   omitted).   The   amended      complaint    alleges   intentional    racial

discrimination, specifically that because of her race, Lyric was improperly treated and

triaged, that her death was mischaracterized as due to trauma, and that the hospital

contacted the Coroner’s office. (Am. Compl. ¶¶ 150–56, 165–66.) These are not allegations

of fact; they are conclusions. By way of illustration, in Jackson v. N. Illinois Univ. Coll. of Law,




                                           12
            Case 2:19-cv-01384-NJ Filed 02/23/21 Page 12 of 15 Document 65
No. 10 C 01994, 2010 WL 4928880, at *2 (N.D. Ill. Nov. 30, 2010), the plaintiff, an

African-American woman, alleged Title VI race discrimination based on the defendant’s

refusal to admit her as a student in its JD program. Plaintiff’s race discrimination was based

solely on her allegation that: (1) she was a black woman; and (2) defendant had a low

percentage of black women and black students in its JD program. Id. The court explained

that Title VI prohibits only intentional discrimination, and that the “type of conclusory

allegations” plaintiff sets forth did “not support such an inference.” Id.

       Similarly, Lemon’s amended complaint fails to allege, for example, that the hospital

treated a similarly situated patient of a different race differently, whether that involves

Lyric’s medical treatment or the actions taken after her death (i.e., contacting the Coroner’s

office). Instead, Lemon alleges that similarly situated patients (presumably not African

American) would have been treated differently by the Hospital. This is not a difference of

semantics. As stated above, a plausible claim is not a sheer possibility that the defendant

acted unlawfully. To sufficiently state a claim of intentional discrimination based on race,

Lemon must assert facts, not conclusions, tying the defendants’ actions to the plaintiff’s

race. The amended complaint, however, does nothing more than make a conclusory

assertion that the actions the hospital staff took were based on Lyric and Lemon’s race. For

these reasons, Lemon’s amended complaint fails to state a claim under Title VI and the

ACA.

       3.     Leave to Amend

       The Seventh Circuit has stated that a “plaintiff whose original complaint has been

dismissed under Rule 12(b)(6) should be given at least one opportunity to try to amend her

complaint before the entire action is dismissed” and that when “a district court denies a




                                        13
         Case 2:19-cv-01384-NJ Filed 02/23/21 Page 13 of 15 Document 65
plaintiff such an opportunity, its decision will be reviewed rigorously on appeal.” Runnion ex

rel. Runnion v. Girl Scouts of Greater Chicago & Nw. Indiana, 786 F.3d 510, 519 (7th Cir. 2015).

The amended complaint currently before me is already Lemon’s attempt to correct the

deficiencies found by the Court. The amended complaint fails, however, to cure the

deficiencies as to Lemon’s federal claims. The Runnion court states that when “it is clear

that the defect cannot be corrected so that amendment is futile,” there is no harm denying

leave to amend and entering final judgment. Id. at 520. This is such a case where further

amendment would be futile. Thus, I will not grant Lemon leave to further amend her

complaint.

       4.     State Law Claims

       Without the federal claims, all that remain are Lemon’s state law claims. I will

follow the general rule by relinquishing jurisdiction over the supplemental state law claims.

See Redwood v. Dobson, 476 F.3d 462, 467 (7th Cir. 2007) (“A court that resolves all federal

claims before trial normally should dismiss supplemental claims without prejudice.”). Thus,

Lemon’s state law claims are dismissed without prejudice.

                                       CONCLUSION

       Lyric’s death is indisputably tragic, and nothing in this decision is intended to

minimize the tragedy of the loss of two-year-old Lyric. However, Lemon’s amended

complaint insufficiently pleads allegations of violations under EMTALA, Title VI, and the

ACA and must be dismissed. I decline to exercise supplemental jurisdiction over Lemon’s

state law claims.




                                        14
         Case 2:19-cv-01384-NJ Filed 02/23/21 Page 14 of 15 Document 65
                                       ORDER

      NOW, THEREFORE, IT IS HEREBY ORDERED that the defendants’ motions to

dismiss (Docket # 51) and (Docket # 54) are GRANTED. Claims Nine, Ten, and Eleven of

the amended complaint are DISMISSED WITH PREJUDICE. The remaining state law

claims are DISMISSED WITHOUT PREJUDICE.

      IT IS FURTHER ORDERED that the clerk of court shall enter judgment

accordingly.



      Dated at Milwaukee, Wisconsin this 22nd day of February, 2021.



                                               BY
                                               BY THE COURT
                                                          T



                                               _____________
                                               ____________ __
                                               NANCY JOSEPH    H
                                               United States Magistrate Judge




                                       15
        Case 2:19-cv-01384-NJ Filed 02/23/21 Page 15 of 15 Document 65
